Exhibit 10.8

NOTE: Portions of this Exhibit are the subject of a Confidential Treatment
Requested by the Registrant to the Securities and Exchange Commission (the
“Commission”). Such portions have been redacted and are marked with a “[***]” in
place of the redacted language. The redacted information has been filed
separately with the Commission.

SUPPLEMENTAL ROYALTY INTEREST ASSIGNMENT AGREEMENT

between

EPOCH BIOSCIENCES, INC.

as Assignor

and

DRUG ROYALTY LP1

as Assignee

and

NANOGEN, INC.

March 28, 2008



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

  

ARTICLE 1

INTERPRETATION

  

1.1

   Definitions    1

1.2

   Headings    4

1.3

   Number and Gender    5

1.4

   Entire Agreement    5

1.5

   Applicable Law; Waiver of Jury Trial    5

1.6

   Consent to Jurisdiction    5

1.7

   Currency    6

1.8

   Exhibits    6

1.9

   Term    6   

ARTICLE 2

PURCHASE AND ASSUMPTION

  

2.1

   Purchase of Acquired Royalty Payments    6   

ARTICLE 3

CONSIDERATION

  

3.1

   Consideration for Assignment    6

3.2

   Remittances of Royalties    7

3.3

   Offset    7   

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF ASSIGNOR

  

4.1

   Corporate Matters    7

4.2

   Title    8

4.3

   License Agreements    8

4.4

   Intellectual Property    9

4.5

   Absence of Conflicting Agreements    9

4.6

   Consents and Approvals    10

4.7

   Compliance with Applicable Law    10

4.8

   Litigation    10

4.9

   Survival    11   

ARTICLE 5

REPRESENTATIONS AND WARRANTIES OF ASSIGNEE

  

5.1

   Corporate Matters    11

5.2

   Survival    11

 

- ii -



--------------------------------------------------------------------------------

  

ARTICLE 6

CLOSING

   6.1    Closing    12 6.2    Assignor Deliveries    12 6.3    Assignee’s
Conditions of Closing    13 6.4    Assignor’s Conditions of Closing    13   

ARTICLE 7

COVENANTS

   7.1    License Agreement    13 7.2    Maintenance and Access to Records    14
7.3    Conduct of the Business    15 7.4    True Sale    15 7.5    Patent
Obligations    15 7.6    Certain Conduct    16 7.7    Indemnities    16 7.8   
Third Party Claims Procedure    17   

ARTICLE 8

GENERAL

   8.1    Confidentiality    17 8.2    Amendment    18 8.3    Waiver of Rights
   18 8.4    Tender    18 8.5    Expenses    18 8.6    Notices    18 8.7   
Assignment    20 8.8    Further Assurances    20 8.9    Independent Parties   
20 8.10    Public Announcements    20 8.11    Severability    21 8.12   
Counterparts    21 8.13    Facsimile Execution    21

 

Exhibit A   -    License Agreement and Quencher Agreement Exhibit B   -   
Patents and Patent Applications Schedule 6.2(c)   -    Form of Security
Agreement Schedule 6.2(g)   -    Form of Amendment to Lock Box Agreement

 

- iii -



--------------------------------------------------------------------------------

SUPPLEMENTAL ROYALTY INTEREST ASSIGNMENT AGREEMENT

THIS AGREEMENT is made and entered into as of March 28, 2008.

BETWEEN:

EPOCH BIOSCIENCES, INC.,

a corporation organized and existing under the laws

of the State of Delaware

(hereinafter referred to as “Epoch” or “Assignor”)

- and -

DRUG ROYALTY LP1,

a limited partnership organized and existing under

the laws of the State of Delaware

(hereinafter referred to as “Assignee”)

- and -

NANOGEN, INC.,

a corporation organized and existing under the laws

of the State of Delaware

(hereinafter referred to as “Nanogen”).

WHEREAS Assignor is a party to a Second Amended and Restated Collaboration,
License and Supply Agreement with Applera Corporation (the “Licensee”) dated as
of August 17, 2000, as amended by the First Side Agreement dated October 31,
2001, Amendment No. 1 to the Second Amended and Restated Collaboration, License
and Supply Agreement dated July 26, 2002 and Amendment No. 2 to the Second
Amended and Restated Collaboration, License and Supply Agreement dated as of
December 31, 2005 (collectively, the “License Agreement”);

AND WHEREAS Assignor, Drug Royalty Trust 9 (“DRT”) and Nanogen, as guarantor,
are parties to the Royalty Interest Assignment Agreement dated as of
September 29, 2006 (the “First Agreement”) pursuant to which, among other
things, DRT acquired from Assignor the right to receive [***] of the Second
Stream Royalty Payments (as defined below);

AND WHEREAS pursuant to the First Agreement Epoch agreed in respect of certain
specified years to pay to DRT an amount equal to the difference between the
Royalty payments acquired thereunder for that specified year by DRT and the
Minimum Royalty Payment (as defined below) for that year;

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.



--------------------------------------------------------------------------------

AND WHEREAS Nanogen, the parent corporation of Epoch, guaranteed Epoch’s
obligations relating to the Minimum Royalty Payments under the First Agreement;

AND WHEREAS in connection with the consummation of the transactions contemplated
by the First Agreement, Assignor and DRT obtained the Licensee Acknowledgement
(as defined below) and delivered the Licensee Direction (as defined below) to
Licensee;

AND WHEREAS Drug Royalty LP2 (as successor-in-interest to DRT) has assigned all
of its rights (but none of its obligations) under and in connection with the
First Agreement to Assignee;

AND WHEREAS Assignor wishes to sell, assign, convey and transfer to Assignee,
and Assignee wishes to purchase from Assignor, as of the Effective Date (as
defined below), certain additional rights under the License Agreement, upon and
subject to the terms and conditions hereinafter set forth;

NOW THEREFORE for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

ARTICLE 1

INTERPRETATION

 

1.1 Definitions

In this Agreement:

“Acquired Royalty Payments” has the meaning specified in Section 2.1;

“Affiliate” means a Person that directly, or indirectly through one or more
intermediaries, controls or is controlled by, or is under common control with,
the Person specified;

“Agreement” means this Supplemental Royalty Interest Assignment Agreement, the
recitals, all attached exhibits and schedules, and any agreement, exhibit or
schedule supplementing or amending this Agreement. All uses of the words
“hereto”, “herein,” “hereof,” “hereby” and “hereunder” and similar expressions
refer to this Agreement and not to any particular section or portion of it;

“Applicable Law” means, in respect of any Person, property, transaction or
event, any statute, law, ordinance, rule, regulation, regulatory policy, order,
judgment or decree applicable to that Person, property, transaction or event;

“Assignee” has the meaning specified in the introduction to this Agreement;

“Assignor” has the meaning specified in the introduction to this Agreement;

“Business Day” means any day of the week other than a Saturday, Sunday or a day
observed as a statutory or civic holiday in New York, New York;



--------------------------------------------------------------------------------

“Clean-Up Period” has the meaning specified in Section 7.2;

“Closing” means the consummation of the transactions contemplated by this
Agreement, including the transfer to Assignee of all of Assignor’s right, title
and interest in and to the Acquired Royalty Payments;

“Closing Date” means the date that is three Business Days after the date on
which all of the conditions to Closing in Article 6 have been satisfied or such
later date as the Parties may agree in writing;

“Closing Document” means any document, instrument, undertaking or agreement made
or delivered pursuant to or in connection with this Agreement;

“control” means, in respect of a legal Person, direct or indirect legal or
beneficial ownership of more than 50% of the voting interests in or the equity
or participation interests in, or the right to appoint more than 50% of the
directors or the management of, such Person;

“Effective Date” means the date hereof;

“Encumbrances” means liens, charges, security interests, mortgages, options,
privileges, pledges, trusts or deemed trusts (whether contractual, statutory or
otherwise) and any other encumbrance, right or claim of any other person of any
kind whatsoever;

“First Agreement” has the meaning specified in the recitals to this Agreement;

“Governmental Agency” means any domestic or foreign government whether federal,
state, provincial or municipal and any governmental agency, governmental
authority, governmental tribunal or governmental commission of any kind
whatsoever;

“including”, when used herein or in any Closing Document, means “including
without limitation” and shall not be construed to limit any general statement
which it follows to the specific or similar items or matters immediately
following it;

“Know-How” means Licensed Know-How, as that term is defined in the License
Agreement;

“License Agreement” has the meaning specified in the recitals to this Agreement;

“Licensee” has the meaning specified in the recitals to this Agreement;

“Licensee Acknowledgment” means the letter agreement dated September 21, 2006
between DRT, Licensee and Assignor whereby Licensee consented to the assignment
to DRT by Assignor of (i) the right to receive and direct payments of Royalties
on Net Sales during the period from July 1, 2006 until the earlier of (A) the
termination or expiration of the License Agreement and (B) December 31, 2011,
and (ii) the reporting rights under Section 5.06 of the License Agreement;

 

- 2 -



--------------------------------------------------------------------------------

“Licensee Direction” means the written direction of Assignor and DRT to Licensee
dated September 29, 2006 whereby Licensee was directed to deliver all payments
of Royalties to the account specified therein;

“Lock Box Agreement” means the escrow agreement dated as of September 29, 2006
between Assignor, DRT and HSBC Bank USA, National Association;

“Minimum Royalty Payment” has the meaning specified in the First Agreement;

“Notice” has the meaning specified in Section 8.6;

“Parties” or “parties”, when referring to a party to this Agreement, means
Epoch, Nanogen and Assignee, collectively, and “Party” or “party” means any one
of them;

“Patents” means the Licensed Patents and Related Patents, as those terms are
defined in the License Agreement, including those Patents and patent
applications set forth on Exhibit B attached hereto;

“Permitted Encumbrances” means (i) any license in intellectual property granted
prior to the Effective Date, or granted after the Effective Date in accordance
with Section 7.5(b)(iii), by Assignor, including patents and trademarks held by
Assignor, that does not interfere with, or cause a diminution of value of, the
Acquired Royalty Payments, (ii) the Security Interest, or (iii) the security
interests contemplated by the First Agreement and the Royalty Interest
Assignment Agreement dated as of March 28, 2008 between Assignor and Drug
Royalty LP2;

“Person” or “person” includes an individual, corporation, partnership, limited
partnership, limited liability partnership, limited liability company, joint
venture, association, trust, unincorporated organization, or any other legal
entity;

“Product” means a Licensed Product, as that term is defined in the License
Agreement;

“Quencher Agreement” means the license and supply agreement between Epoch and
the Licensee dated as of September 2, 2003 in respect of Epoch’s Eclipse™
product as amended by Amendment No. 1 to the Quencher License and Supply
Agreement dated September 2, 2003 and as further amended by Amendment No. 2
dated December 31, 2005, as such agreement may be further amended from time to
time;

“Reports” means (i) any notices of breach of the License Agreement and any
notices of infringement or claims in respect of the Patents and Know-How and
(ii) all reports, statements, calculations and certifications referenced in and
deliverable under Section 5.06 of the License Agreement relating to the
calculation and payment of the Royalties, and for greater certainty “Reports”
does not include any of the foregoing documents or any information in any of the
foregoing documents that does not relate to the calculation and payment of
Royalties, such as, for example, the selling price of the Bare Probes for Large
Sale Orders under Section 6.02 of the License Agreement;

 

- 3 -



--------------------------------------------------------------------------------

“Royalties” means all of the royalties payable to Epoch under the License
Agreement in respect of (i) Net Sales (as defined in the License Agreement) made
and (ii) Net Revenues (as defined in the License Agreement) received, as
calculated in accordance with Article 5 and Section 4.02 respectively of the
License Agreement, together with any collections or recoveries receivable or
lump sum payments payable in lieu thereof including in connection with (a) any
litigation to enforce the License Agreement, the Patents or the Know-How,
(b) any interest payable thereon pursuant to Section 5.07 of the License
Agreement, and (c) any deficiency payment plus interest thereon as described in
Section 5.10 of the License Agreement;

“Second Stream Royalty Payments” means the following Royalties during the period
from and including the Effective Date to and including December 31, 2011:

 

Calendar Year

  

Royalties Payable

(millions)

2008    greater than [***] 2009    greater than [***] 2010    greater than [***]
2011    greater than [***]

“Security Agreement” has the meaning specified in Section 6.2(c);

“Security Interest” means the security interest granted pursuant to the Security
Agreement;

“Term” has the meaning specified in Section 1.9;

“Third Party” means any Person other than Epoch or Assignee, and their
respective Affiliates and Assignee’s co-investors;

“Transmission” means any electronic means of sending messages, including
facsimile transmission, which produces a paper record; and

“USPTO” mean the United States Patent and Trademark Office.

 

1.2 Headings

The division of this Agreement into articles, sections and subsections and the
insertion of headings are for convenience of reference only and shall not affect
the construction or interpretation of this Agreement. Unless otherwise
specified, references in this Agreement to Sections, Exhibits and Schedules are
references to sections of and schedules and exhibits to this Agreement.

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

 

- 4 -



--------------------------------------------------------------------------------

1.3 Number and Gender

Unless otherwise specified in this Agreement, words in the singular number
include the plural and vice-versa and words in one gender include all genders.

 

1.4 Entire Agreement

This Agreement, together with the Closing Documents, constitutes the entire
agreement between the Parties pertaining to the subject matter hereof and
supersedes all prior agreements, negotiations, discussions and understandings,
written or oral. There are no representations, warranties, conditions, other
agreements or acknowledgements, whether direct or collateral, or express or
implied, that form part of or affect this Agreement, or which induced any Party
to enter into this Agreement or on which reliance is placed by any Party, except
as specifically set forth in this Agreement or in the Closing Documents.

 

1.5 Applicable Law; Waiver of Jury Trial

This Agreement shall be governed by, and interpreted and enforced in accordance
with, the laws of the State of New York, without giving effect to the principles
of conflicts of law thereof except as set forth in Section 5-1401 of the New
York General Obligations Law.

EACH PARTY HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF
RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT
ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS AGREEMENT, OR
ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION HEREWITH. THIS
WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY EACH
PARTY AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS
TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. EACH PARTY IS
HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS
CONCLUSIVE EVIDENCE OF THIS WAIVER.

 

1.6 Consent to Jurisdiction

Each party (a) hereby irrevocably submits to the jurisdiction of the United
States District Court for the Southern District of New York for the purposes of
any suit, action or proceeding arising out of or relating to this Agreement and
to the extent that such United States district court lacks jurisdiction despite
the consent herein, to the jurisdiction of the courts of the State of New York
sitting in New York County and the appellate courts therefrom, and (b) hereby
waives, and agrees not to assert in any such suit, action or proceeding, any
claim that it is not personally subject to the jurisdiction of such court, that
the suit, action or proceeding is brought in an inconvenient forum or that the
venue of the suit, action or proceeding is improper. Each of the parties
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing in this Section 1.6
shall affect or limit any right to serve process in any other manner permitted
by law.

 

- 5 -



--------------------------------------------------------------------------------

1.7 Currency

Unless otherwise specified in this Agreement, all statements of or references to
monetary amounts in this Agreement are references to the lawful currency of the
United States of America and all sums of money to be paid or calculated pursuant
to this Agreement shall be calculated and paid in United States currency.

 

1.8 Exhibits

The Exhibits attached hereto form an integral part of this Agreement.

 

1.9 Term

The term of this Agreement (the “Term”) shall commence as of the Effective Date
and, subject to the Closing, shall continue until the date of receipt by
Assignee of all the Acquired Royalty Payments and all the Reports in respect of
the Acquired Royalty Payments. Notwithstanding anything to the contrary
contained herein, this Agreement shall terminate if the Closing has not occurred
on or before the date that is 90 days from the date hereof.

ARTICLE 2

PURCHASE AND ASSUMPTION

 

2.1 Purchase of Acquired Royalty Payments

On the terms and subject to the conditions of this Agreement, on the Closing
Date, Assignor shall sell, assign and transfer to Assignee and Assignee shall
purchase from Assignor, as of the Effective Date, an undivided interest in all
right, title and interest of Assignor in and to the Second Stream Royalty
Payments (collectively, the “Acquired Royalty Payments”).

ARTICLE 3

CONSIDERATION

 

3.1 Consideration for Assignment

In consideration for the Acquired Royalty Payments, on the Closing Date:

 

  (a) Assignee shall, and subject to the Closing hereby does, fully and finally
release and discharge Assignor from its obligation to pay the Minimum Royalty
Payments to Assignee under the First Agreement as of the Effective Date; and

 

  (b) Assignee shall, and subject to the Closing hereby does, fully and finally
release and discharge Nanogen from its obligations under the First Agreement as
of the Effective Date.

 

- 6 -



--------------------------------------------------------------------------------

3.2 Remittances of Royalties

(a) If, notwithstanding the terms of the Licensee Direction, at any time after
the Closing Assignor receives or has received any amount in respect of an
Acquired Royalty Payment, Assignor shall be deemed to be holding such funds in
trust for Assignee and shall forthwith upon receipt of such funds, deliver the
same to Assignee without deduction or set-off.

(b) If at any time after the Closing Assignee receives or has received any
payment or other monies relating to the License Agreement that are not in
respect of the Acquired Royalty Payments or that Assignee is not otherwise
entitled to in connection with the subject matter of this Agreement, Assignee
shall be deemed to be holding such funds in trust for Assignor and shall
forthwith upon receipt of such funds, deliver the same to Assignor without
deduction or set-off.

 

3.3 Offset

(a) Assignor agrees that the Acquired Royalty Payments and all payments in
respect thereof shall be free of any claim as between Assignor and Licensee for
offset, true up or deficiency, whether arising prior to or after the Effective
Date and agrees to hold Assignee harmless in respect of any such offset, true up
or deficiency.

(b) If under the terms of the License Agreement, Licensee is entitled to reduce
any amount payable thereunder in respect of the Acquired Royalty Payments by
amounts paid to Assignor in respect of the Quencher Agreement, Assignor agrees
that any such reduction shall constitute a set-off under (a) above and shall
hold Assignee harmless in respect thereof.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF ASSIGNOR

Assignor represents and warrants as of the date hereof and as of the Closing
Date to Assignee as follows, and acknowledges that Assignee is relying on such
representations and warranties in entering into this Agreement:

 

4.1 Corporate Matters

(a) Epoch is a corporation duly incorporated and in good standing under the laws
of the State of Delaware.

(b) Assignor has all necessary corporate power, right and authority to carry on
its business as it is presently conducted.

(c) Assignor has all necessary corporate power, right and authority to execute
and deliver, and to observe and perform its covenants and obligations under this
Agreement, the License Agreement and each of the Closing Documents to which it
is a party.

(d) Assignor has taken all corporate action necessary to authorize the execution
and delivery of, and the observance and performance of its covenants and
obligations under this Agreement and the Closing Documents to which it is a
party.

 

- 7 -



--------------------------------------------------------------------------------

(e) This Agreement and each Closing Document to which Assignor is a party has
been or will be duly executed and delivered by Assignor, and this Agreement and
each Closing Document to which Assignor is a party constitutes or will
constitute a legal, valid and binding obligation of Assignor enforceable against
it in accordance with its terms subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting the enforcement of creditors’
rights or by general principles of equity.

(f) Assignor is not, and will not be after giving effect to the transactions
contemplated by this Agreement, insolvent, and no proceedings have been taken or
authorized by Assignor, or to the knowledge of Assignor by any other Person,
with respect to the bankruptcy, insolvency, liquidation, dissolution or winding
up of Assignor.

 

4.2 Title

(a) Assignor is the exclusive owner of all legal and equitable title, free and
clear of all Encumbrances (i) to the Acquired Royalty Payments, (ii) other than
Permitted Encumbrances, to the Patents and (iii) to the Know-How.

(b) The License Agreement is free and clear of all Encumbrances other than
Permitted Encumbrances granted by or imposed in respect of Assignor or, to the
knowledge of Assignor, the Licensee.

 

4.3 License Agreements

(a) Each of the License Agreement and the Quencher Agreement, a copy of each of
which together with all amendments thereto is attached as Exhibit A hereto, and
each of which is a true and complete copy of the original thereof, is in full
force and effect and has not been further amended. The License Agreement is a
valid, legal and binding obligation of Epoch and, to the knowledge of Epoch, of
the Licensee, enforceable against each party thereto in accordance with its
terms. Neither Assignor nor, to the knowledge of Epoch, Licensee is in material
default of any of its respective obligations under the License Agreement.
Neither Licensee nor Assignor has waived any rights or defaults under the
License Agreement that would adversely affect in any material respect the
Acquired Royalty Payments, the License Agreement, the Patents, the Products or
the Know-How and no event has occurred which, after the giving of notice or the
lapse of time or both, would constitute a material default or breach by Assignor
or, to the knowledge of Epoch, by the Licensee of the License Agreement.

(b) Assignor has not received any notice, and is not otherwise aware of, any
actual or potential defence or claim (including any claim of recoupment) of the
Licensee that could be asserted against Assignee as assignee of the Acquired
Royalty Payments.

(c) Assignor has provided to Assignee a true and complete copy of each report
and certificate delivered by Licensee pursuant to Section 5.06 of the License
Agreement.

(d) The License Agreement is the only agreement that the Assignor is a party to
with respect to the Acquired Royalty Payments.

 

- 8 -



--------------------------------------------------------------------------------

(e) The Patents licensed under the License Agreement for the Exclusive Licensed
Field (as that term is defined in the License Agreement) are not licensed under
any other agreement other than the Quencher Agreement for any field outside of
the Exclusive Licensed Field. From and after the Effective Date, any royalty
under any of the Patents payable to Assignor arising from the sale of any
Product which is a licensed product covered by both the License Agreement and
the Quencher Agreement shall be a Royalty subject to, and shall be paid to
Assignee under, the terms of this Agreement.

(f) Licensee has no prepayments of Royalties remaining unapplied under the
License Agreement, including pursuant to Section 5.01 of the License Agreement.

(g) Other than pursuant to the Authorization, no agent has been appointed by
Assignor pursuant to Section 5.10 of the License Agreement for the purpose of
inspecting records relating to the Acquired Royalty Payments.

 

4.4 Intellectual Property

(a) Exhibit B sets forth a complete list of all patent applications and patents
within the Patents, including the status of each patent and patent application.
No Person has challenged the validity or enforceability of any of the Patents.
To the knowledge of Assignor, there is no infringement of the Patents by any
Person. Assignor has not received any demand or claim in writing by any Person
that (i) such person has any ownership interest in any of the Patents, (ii) any
of the Patents are, or may be invalid or (iii) that the Product infringes upon
or may infringe upon or otherwise interferes with any patent or other right of
any kind of any third party and Epoch owns the Patents and Epoch is not aware of
any basis for any Person to claim that they have any interest in any of the
Patents. To the knowledge of Assignor, the Patents are valid and enforceable and
all appropriate fees have been paid. To the knowledge of Assignor, the naming of
inventors in any of the Patents is correct and occurred without any deceptive
intent. To the knowledge of Assignor, neither the Products nor any of the
Products sold by Licensee infringe or interfere with any patent or other right
of any kind of any third party. Assignor has disclosed to Assignee all third
party patents relevant to the Acquired Royalty Payments for which Assignor has
requested a legal opinion concerning validity or non-infringement. Other than
pursuant to the License Agreement and the Quencher Agreement Epoch has not
granted any Person the right under the Patents to develop, manufacture,
distribute, import, make, use, market or sell the Products or any other product
that would infringe the Patents.

(b) To the knowledge of Assignor, all material Know-How is owned by Assignor,
and has been treated as proprietary and confidential and in a manner consistent
with protecting its trade secrets from disclosure or misappropriation. To the
knowledge of Assignor, no third party has a claim or has claimed any ownership
rights or received any demand or claim by any person that any of the Know-How is
infringing any intellectual property rights of any third party.

 

4.5 Absence of Conflicting Agreements

Neither the execution and delivery of this Agreement or of any of the Closing
Documents, nor the observance and performance by Assignor of any covenant or
obligation under this Agreement or any Closing Document to which it is a party,
or the consummation of any of the transactions contemplated hereby and thereby,
contravenes or results in, or will contravene or result in, a violation of or a
default under (with or without the giving of notice or lapse of time, or both)
or in the acceleration of any obligation under:

 

  (a) any Applicable Law;

 

- 9 -



--------------------------------------------------------------------------------

  (b) the certificate of incorporation, by-laws or similar organizational
documents of Assignor or any directors’, shareholders’, or members’ resolutions
of such Party; or

 

  (c) any material instrument, contract, lease, license or other agreement to
which Assignor is a party, or by which it or its business or property is bound
or affected.

 

4.6 Consents and Approvals

No consent, approval, license, order or authorization, registration, declaration
or filing with or of any Governmental Agency or other Person is required by
Assignor in connection with:

 

  (a) the execution and delivery by Assignor of this Agreement and the Closing
Documents to which it is a party;

 

  (b) the observance and performance by Assignor of its obligations under this
Agreement and the Closing Documents to which it is a party; or

 

  (c) the consummation of any of the transactions contemplated thereby.

 

4.7 Compliance with Applicable Law

Assignor has conducted and is conducting its business in compliance with all
Applicable Laws, and is not in violation of any Applicable Laws, except for
violations which do not or will not (either individually or in the aggregate)
adversely affect in any material respect the Acquired Royalty Payments, the
License Agreement, the Patents, the Products or Assignor’s ability to perform
its obligations under this Agreement.

 

4.8 Litigation

There is no claim, demand, suit, action, cause of action, dispute, litigation,
investigation, grievance, arbitration, governmental proceeding or other
proceeding, including appeals and applications for review, in progress against,
by or relating to Assignor, the Acquired Royalty Payments, the License
Agreement, the Patents or the Products, which would invalidate this Agreement or
limit Epoch’s ability to carry out its obligations hereunder or materially
adversely affect the Acquired Royalty Payments, the License Agreement, the
Patents or the Products, nor to the knowledge of Assignor, are any of the same
pending or threatened. There is not presently outstanding against Assignor any
judgment, decree, injunction, order or award of any court, Governmental Agency
or arbitrator that has, or could have, a material adverse effect on the Acquired
Royalty Payments, the License Agreement, the Patents or the Products or such
Party or its business or property.

 

- 10 -



--------------------------------------------------------------------------------

4.9 Survival

The representations and warranties in this Article 4 shall survive the Closing
and the consummation of the transactions contemplated by this Agreement for the
Term, except for representations and warranties as to title, which shall survive
indefinitely. To the extent not performed by the Effective Date, the covenants
of Assignor and Nanogen in this Agreement shall survive the Closing and the
consummation of the transactions contemplated by this Agreement for the Term and
for a period of one year after expiry of the Term.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES OF ASSIGNEE

Assignee represents and warrants as of the date hereof and as of the Closing
Date to Assignor and Nanogen as follows, and acknowledges that Assignor and
Nanogen are relying on such representations and warranties in entering into this
Agreement:

 

5.1 Corporate Matters

(a) Assignee is a limited partnership duly formed and in good standing under the
laws of the State of Delaware.

(b) Assignee has all necessary power, right and authority to execute and
deliver, and to observe and perform its covenants and obligations under this
Agreement and each of the Closing Documents to which it is a party.

(c) Assignee has taken all action necessary to authorize the execution and
delivery of, and the observance and performance of its covenants and obligations
under, this Agreement and the Closing Documents to which it is a party.

(d) This Agreement and each Closing Document to which Assignee is a party has
been or will be duly executed and delivered by Assignee, and this Agreement and
each Closing Document to which Assignee is a party, constitutes or will
constitute a legal, valid and binding obligation of Assignee enforceable against
it in accordance with its terms subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting the enforcement of creditors’
rights or by general principles of equity.

 

5.2 Survival

The representations and warranties in this Article 5 shall survive the Closing
and the consummation of the transactions contemplated by this Agreement for the
Term. To the extent not performed by the Effective Date, the covenants of
Assignee in this Agreement shall survive the Closing and the consummation of the
transactions contemplated by this Agreement for the Term and for a period of one
year after expiry of the Term.

 

- 11 -



--------------------------------------------------------------------------------

ARTICLE 6

CLOSING

 

6.1 Closing

The Closing shall take place at 10:00 a.m. on the Closing Date at the offices of
Assignee’s counsel, Davies Ward Phillips & Vineberg LLP, in Toronto, Ontario.
All documents and other instruments delivered in accordance with this Article 6
shall be held in escrow until each of the Parties (or their respective counsel)
confirms and agrees that all conditions of Closing specified in this Article 6
have been met or otherwise fulfilled or waived.

 

6.2 Assignor Deliveries

Assignor shall deliver to Assignee prior to or on the Closing Date:

 

  (a) a certificate signed by an authorized signing authority of Assignor
certifying that (i) the representations and warranties of Assignor in this
Agreement are true and correct in all respects as of the Closing Date as though
made on the Closing Date, except to the extent such representations and
warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all respects, on and
as of such earlier date) and (ii) Assignor has performed or complied in all
respects with all obligations and covenants required by this Agreement to be
performed or complied with by Assignor by the time of the Closing;

 

  (b) standard corporate authority and enforceability opinions on this Agreement
and the Security Agreement and a no conflict with laws opinion on the License
Agreement, from counsel to the Assignor, each in form and substance satisfactory
to the Assignee and its counsel;

 

  (c) a duly executed and delivered security agreement, substantially in the
form attached hereto as Schedule 6.2(c), granting a security interest in the
License Agreement, the Patents and the Know-How (the “Security Agreement”) to
Assignee as security for the performance of Assignor’s obligations hereunder;

 

  (d) a current certificate of good standing from the Secretary of State for the
State of Delaware;

 

  (e) certified resolutions authorizing the transactions contemplated herein and
in the other Closing Documents;

 

  (f) an incumbency certificate;

 

  (g) a duly executed and delivered amendment to the Lock Box Agreement,
substantially in the form attached hereto as Schedule 6.2(g); and

 

  (h) such other documents and instruments as Assignee may reasonably require to
give effect to and carry out the transactions contemplated herein.

 

- 12 -



--------------------------------------------------------------------------------

6.3 Assignee’s Conditions of Closing

The following conditions are conditions precedent to the Closing in favour of
Assignee and may be waived in whole or in part by Assignee:

 

  (a) receipt by Assignee of the documents and instruments specified in
Section 6.2 in a form and in substance satisfactory to Assignee and its counsel,
each acting reasonably;

 

  (b) receipt by Assignee of a duly executed and delivered amendment to the Lock
Box Agreement from HSBC Bank USA, National Association;

 

  (c) there shall be no litigation or overtly threatened litigation against any
party or their respective Affiliates as to the consummation of the transactions
contemplated by this Agreement or matters related hereto; and

 

  (d) all lenders’ approvals to or in respect of the transactions contemplated
by this Agreement required to be obtained by Assignee shall have been obtained.

 

6.4 Assignor’s Conditions of Closing

It is a condition precedent to the Closing in favour of Assignor, which
condition may be waived in whole or in part by Assignor, that there shall be no
litigation or overtly threatened litigation against any of the parties or their
respective Affiliates as to the consummation of the transactions contemplated by
this Agreement or matters related hereto.

ARTICLE 7

COVENANTS

The Parties covenant and agree as follows:

 

7.1 License Agreement

(a) Unless otherwise agreed to in writing by the Parties, during the Term,
Assignor shall not, with respect to the Acquired Royalty Payments (i) forgive,
release, or compromise any amount owed or to become owing with respect to the
Acquired Royalty Payments on or after the Effective Date, (ii) modify, waive,
cancel or otherwise relinquish any of the Acquired Royalty Payments under the
License Agreement, or (iii) amend, restate or novate either the License
Agreement or the Quencher Agreement in a manner that could adversely affect, or
diminish the value of, the Acquired Royalty Payments.

(b) During the Term, upon becoming aware of any breach of the License Agreement
arising with respect to the Acquired Royalty Payments, Assignor shall promptly
notify Assignee in writing of such breach.

(c) During the Term and while any obligations remain outstanding under this
Agreement, Assignor will not terminate, modify, or subcontract or otherwise
delegate its obligations under the License Agreement without the prior written
consent of Assignee and will fulfill all of its supply obligations under the
License Agreement.

 

- 13 -



--------------------------------------------------------------------------------

(d) Assignor will promptly provide to the Assignee copies of all Reports
delivered under the License Agreement during the Term or after the Term to the
extent the Reports relate to the Acquired Royalty Payments.

(e) Any royalty under any of the Patents payable to Assignor arising from the
sale of any Product which is a licensed product covered by both the License
Agreement and the Quencher Agreement shall be a Royalty subject to, and shall be
paid to Assignee under, the terms of this Agreement.

(f) From time to time after the Effective Date, Assignee may change its nominee
for purposes of the Authorization, and upon request of Assignee, Assignor shall
promptly execute and deliver to Assignee a new Authorization in respect of
Assignee’s nominee as duly authorized agent.

(g) Epoch will not exercise its rights to inspect Licensee’s records relating to
the Acquired Royalty Payments pursuant to the audit rights under Section 5.10 of
the License Agreement without the prior written consent of Assignee, which
consent may be withheld in Assignee’s sole discretion.

(h) Assignee acknowledges that the License Agreement may be terminated by the
Licensee (other than by reason of an act or omission of Epoch which caused such
termination) in accordance with Section 9.02(c) of the License Agreement, and
that a termination of the License Agreement by Licensee in accordance with such
section would not in and of itself constitute a breach of this Section 8.1 or
any other provision of this Agreement. Assignor covenants that in the event that
the License Agreement is terminated by Licensee, Assignor will use its
commercially reasonable efforts to enter into a license agreement for the
Products within the Field of Use for the Patents specified in the Licence
Agreement or into a transaction to effect the exploitation for gain of those
rights (in either case a “Replacement Agreement”), and to effect an assignment
to Assignee of the royalties or proceeds under that Replacement Agreement in
order to achieve as closely as possible an economic result no worse to the
Assignee than if the License Agreement had not been terminated, and generally on
terms and conditions that are acceptable to Assignee acting reasonably. Assignor
shall consult with Assignee prior to entering into any Replacement Agreement and
shall keep Assignee informed as to the status of negotiations with respect to
and completion of the Replacement Agreement.

 

7.2 Maintenance and Access to Records

Assignor agrees that it will retain all books and records and any other
documents, information and files relating to the Products generated by it or
delivered to it by the Licensee during the Term and thereafter for such period
as is required by Applicable Law. So long as such books and records and such
other documents, information and files are retained by Assignor, Assignee or its
authorized representatives shall have reasonable access thereto during the Term
and for a period of six months after the end of the Term (the
“Clean-Up Period”), provided that if at the end of the Clean-Up Period there is
a bona fide dispute between the Parties with respect to any aspect of this
Agreement, including as to whether or not the Term or the Clean-Up Period has
expired, then notwithstanding the expiry of the Clean-Up Period, this right
shall continue.

 

- 14 -



--------------------------------------------------------------------------------

7.3 Conduct of the Business

During the Term, Assignor shall cause its business and other activities with
respect to the Acquired Royalty Payments, the License Agreement, the Patents,
the Products and the Know-How to be carried on in the ordinary course,
consistent with past practice and shall not take or permit to be taken any
action that will have a material adverse effect on the Products.

 

7.4 True Sale

(a) Assignor and Assignee intend and agree that the sale, assignment and
transfer of the Acquired Royalty Payments under Section 2.1 (the “Assignment”)
shall be, and is, a true sale by Assignor to Assignee that is absolute and
irrevocable and that provides Assignee with the full benefits of ownership of
the Acquired Royalty Payments, and neither Assignor nor Assignee intends the
transactions contemplated hereunder to be, or for any purpose to be
characterized as, a loan from Assignee to Assignor. Assignor waives any right to
contest or otherwise assert that this Agreement is other than a true sale by
Assignor to Assignee under Applicable Law, which waiver shall be enforceable
against Assignor in any bankruptcy or insolvency proceeding relating to
Assignor.

(b) Assignor hereby consents to Assignee recording and filing, at any time
during the Term, at Assignee’s sole cost and expense, financing statements (and
continuation statements with respect to such financing statements when
applicable) meeting the requirements of Applicable Law in such manner and in
such jurisdictions as are necessary or appropriate to perfect the Assignment
intended to be effected by this Agreement, including precautionary filings
customary in true sale transactions.

 

7.5 Patent Obligations

(a) During the Term, Assignor shall, at is own cost, in accordance with its
standard procedures and with good practice, and subject to the rights of
Licensee under the License Agreement, use its commercially reasonable efforts
(including making payment of appropriate fees to the USPTO) to, (i) prosecute
and maintain in full force and effect each pending patent application worldwide
included in the Patents, in particular, validate EP 0 819 133 in at least Great
Britain, Germany, France, Spain and Italy by April 2, 2008; (ii) maintain and
keep in full force and effect any issued Patents in each of the countries
worldwide in which Assignor has an issued patent, and (iii) maintain all
Know-How relating to the Products in strict confidence other than disclosure to
Licensee in accordance with the License Agreement. Assignor shall provide notice
to Assignee of all information relating to the prosecution and/or validity or
enforceability of any patent or application in the Patents, including all
correspondence to and from the USPTO or any other patent office in which any
patent application is pending or from which any patent has issued. If
practicable, such notice to Assignee shall be in sufficient time to allow
Assignee to comment, or act pursuant to section (b) below, on matters which may
have a material effect on the scope, validity, or enforceability of any of the
Patents.

 

- 15 -



--------------------------------------------------------------------------------

(b) Assignor shall not during the Term without the prior written consent of
Assignee abandon any of the Patents or Know-How, or sell, transfer, assign or
otherwise dispose of the Patents or Know-How to any Person and shall not grant
any licenses thereunder other than (i) the license in the License Agreement,
(ii) the license in the Quencher Agreement, and (iii) any license for use
outside the Field of Use as defined in the License Agreement or the Quencher
Agreement that does not and would not materially interfere with or impair the
value of the Acquired Royalty Payments. Assignee shall have, at its option, the
right to have Assignor assign to Assignee all right, title and interest in any
Patent that Assignor decides to abandon.

(c) Assignor hereby grants to Assignee an irrevocable power of attorney with
power of substitution to act in the place and stead of Assignor in performing
the actions specified in (a)(i) and (a)(ii) above. Such power is acknowledged by
Assignor to be coupled with an interest and shall be exercisable during the Term
immediately upon Assignor’s breach of the covenant in (a)(i) or (a)(ii) above.
Upon the expiry of the Clean-Up Period, this power shall terminate, provided
that if at the end of the Clean-Up Period there is a bona fide dispute between
the Parties with respect to any aspect of this Agreement, including as to
whether or not the Term or the Clean-Up Period has expired, then notwithstanding
the expiry of the Clean-Up Period, this right shall continue.

 

7.6 Certain Conduct

During the Term, without the prior written consent of Assignee, which consent
shall not be unreasonably withheld, Assignor shall not: (i) create or suffer to
exist any Encumbrance other than the Security Interest on any of the Acquired
Royalty Payments or the License Agreement; (ii) amend or terminate the License
Agreement or fail to perform and fulfill its obligations under the License
Agreement in accordance with the terms thereof if such amendment, termination or
failure to perform would have a material adverse affect on any of the Acquired
Royalty Payments; (iii) sell, transfer, assign or otherwise dispose of any
interest in the Patents other than pursuant to a Permitted Encumbrance, or
(iv) agree to do any of the foregoing.

 

7.7 Indemnities

(a) Assignor hereby indemnifies and agrees to hold Assignee harmless from any
damages suffered or incurred by Assignee from and after the Effective Date to
the extent resulting from (i) any material breach of a representation or
warranty of Assignor contained herein, or (ii) the material breach by Assignor
of any covenant contained in this Agreement or any of the Closing Documents, or
(iii) any Encumbrance of any of the Acquired Royalty Payments or the License
Agreement, other than any Encumbrance created by Assignee or a Permitted
Encumbrance.

(b) Assignor hereby indemnifies and agrees to hold Assignee harmless from any
damages suffered or incurred by Assignee from and after the Effective Date to
the extent resulting from any breach of the License Agreement by a party
thereto, other than (i) the failure of Licensee to pay the royalties owing
thereunder where such failure to pay is not related to, resulting from or in
response to a breach of the License Agreement by Assignor or (ii) a breach of a
covenant or representation by a party to the License Agreement related to or
resulting from one or both of the parties’ inability to market, commercialize or
exploit the Patents.

 

- 16 -



--------------------------------------------------------------------------------

7.8 Third Party Claims Procedure

The indemnified party shall give notice (the “Indemnity Notice”) to the
indemnifying party specifying the particulars of any Third Party claim within
ten (10) days after it receives notification of the claim; provided, however,
that failure to give such notice within such time period shall not prejudice the
rights of the indemnified party except to the extent that the failure to give
such notice materially adversely affects the ability of the indemnifying party
to defend the claim or to cure the breach of the representation, warranty,
covenant or obligation giving rise to the claim. Subject to the terms of this
Section 7.8, the indemnifying party shall have sole control over the defense and
settlement of such claim. The indemnifying party may not settle or compromise
the claim without the prior written consent of the indemnified party unless such
settlement or compromise (i) involves no payment (whether by cash, securities or
other instrument), assignment, granting of a license or admission of fault or
wrongdoing by the indemnified party and (ii) the indemnified party receives a
comprehensive general release of all claims from the applicable third parties.
The indemnified party shall provide to the indemnifying party, in confidence,
all files, books, records and other information in its possession or control
which may be relevant to the defense of such claim. The indemnified party shall
co-operate in all reasonable respects in the defense of such claim but at the
expense of the indemnifying party. If the indemnifying party fails to diligently
defend such claim throughout the period that such claim exists, its right to
defend the claim shall terminate and the indemnified party may assume the
defense of such claim at the sole expense of the indemnifying party. In such
event, the indemnified party may compromise or settle such claim, without the
consent of the indemnifying party.

ARTICLE 8

GENERAL

 

8.1 Confidentiality

During the Term and for five years thereafter, each of the Parties and their
respective Affiliates, shall not use, reveal or disclose to Third Parties (other
than their respective financial institutions, counsel and advisors and then only
on a confidential basis) any information received from any other Party in
connection with this Agreement (including any information or reports provided to
Assignee or its Affiliates by Licensee, and including the terms of this
Agreement), without first obtaining the written consent of the disclosing or
other Parties, except as may be otherwise provided herein. This confidentiality
obligation shall not apply to information which (a) is or becomes a matter of
public knowledge (other than as a result of a breach of this Agreement), (b) is
already in the possession of the receiving Party, (c) is disclosed to the
receiving Party by a Third Party having the right to do so, or (d) is required
by Applicable Law to be disclosed, including pursuant to applicable securities
laws provided that if Assignor is required to file this Agreement or any other
Closing Document in any registry of repository accessible by the public,
Assignor will use its commercially reasonable efforts to obtain confidential
treatment for commercially sensitive information from such documents and shall
co-operate and consult with Assignee in that regard. The Parties shall take
reasonable measures to assure that no unauthorized use or disclosure is made.

 

- 17 -



--------------------------------------------------------------------------------

8.2 Amendment

This Agreement may be amended or supplemented only by a written agreement signed
by each Party.

 

8.3 Waiver of Rights

Any waiver of, or consent to depart from, the requirements of any provision of
this Agreement shall be effective only if it is in writing and signed by the
Party giving it, and only in the specific instance and for the specific purpose
for which it has been given. No failure on the part of any Party to exercise,
and no delay in exercising, any right under this Agreement shall operate as a
waiver of such right. No single or partial exercise of any such right shall
preclude any other or further exercise of such right or the exercise of any
other right.

 

8.4 Tender

Any tender of documents hereunder may be made upon the Parties or their
respective counsel and money shall be tendered by wire transfer of same day
funds.

 

8.5 Expenses

Each party shall be responsible for and bear all of its own costs and expenses
(including any legal fees, any accountants’ fees and any brokers’ or finders’ or
investment banking fees or any prior commitment in respect thereof) with regard
to the negotiation and consummation of the transactions contemplated by this
Agreement.

 

8.6 Notices

Any notice, demand or other communication (a “Notice”) required or permitted to
be given or made hereunder shall be in writing and shall be sufficiently given
or made if:

 

  (a) delivered in person during normal business hours of the recipient on a
Business Day and left with a receptionist or other responsible employee of the
recipient at the relevant address set forth below;

 

  (b) sent by courier (overnight delivery); or

 

  (c) sent by Transmission, charges prepaid and confirmed by registered mail as
provided in Subsection (b);

 

- 18 -



--------------------------------------------------------------------------------

in the case of a Notice to Epoch at:

Epoch Biosciences, Inc.

21720 23rd Drive S.E., #150

Bothwell, WA 98021

USA

Attention: Nicholas Venuto and David Ludvigson

Facsimile No.: (425) 482-5550

in the case of a Notice to Nanogen at:

Nanogen, Inc.

10398 Pacific Center Court

San Diego, CA 92121

Attention: Nicholas Venuto and David Ludvigson

Facsimile No.: (858) 410-4949

and in the case of a Notice to Assignee at:

Drug Royalty LP1

c/o DRI Capital Inc.

22 St. Clair Avenue East

Suite 200

Toronto, Ontario M4T 2S5

Canada

Attention: Behzad Khosrowshahi

Facsimile No.: (416) 863-5161

with a copy to:

Davies Ward Phillips & Vineberg LLP

44th Floor

1 First Canadian Place

Toronto, Ontario M5X 1B1

Canada

Attention: Gillian R. Stacey

Facsimile No.: (416) 863-0871

Any Notice so given shall be deemed to have been given and to have been received
(a) on the day of delivery in person or by courier, if so delivered, and (b) on
the day following the day Notice was sent by Transmission, provided such day is
a Business Day and if not, on the first Business Day thereafter. Addresses for
Notice may be changed by giving notice in accordance with this Section 8.6.

 

- 19 -



--------------------------------------------------------------------------------

8.7 Assignment

(a) Upon notice in writing to Assignor, this Agreement and any or all of the
rights or obligations of Assignee under this Agreement and the Acquired Royalty
Payments and the Closing Documents shall be assignable and may be delegated by
Assignee without restriction.

(b) Neither this Agreement nor any or all of the rights or obligations hereunder
shall be assignable by Assignor without the prior written consent of Assignee,
which consent shall not be unreasonably withheld provided that Epoch may without
the prior consent of Assignee but with prior written notice assign this
Agreement together with all of its rights hereunder to an Affiliate of Epoch,
provided that such Affiliate assumes all of Epoch’s obligations hereunder and is
at least as credit-worthy as Epoch, and further provided that if at any time
such Affiliate ceases to be an Affiliate of Epoch, then all rights and
obligations under this Agreement shall revert to Epoch or Epoch’s successor.

(c) This Agreement shall inure to the benefit of and be binding upon the Parties
and their respective successors (including any successor by reason of merger,
reorganization, sale of assets or statutory arrangement of any Party) and
permitted assigns.

 

8.8 Further Assurances

Each Party shall do such acts and shall execute such further documents,
conveyances, deeds, assignments, transfers and the like, and will cause the
doing of such acts and will cause the execution of such further documents as are
within its power as any other Party may in writing at any time and from time to
time reasonably request be done and/or executed, in order to give full effect to
the provisions of this Agreement and the Closing Documents.

 

8.9 Independent Parties

Nothing contained in this Agreement shall in any way or for any purpose
constitute any Party a partner or agent or legal representative of any other
Party in the conduct of any business or otherwise or a member of a joint venture
or joint enterprise or create any fiduciary relationship among them. Except as
expressly provided herein, no Party shall have any authority to act for or to
assume any obligation or responsibility on behalf of any other and no Party
shall have any authority to bind any other Party to act or to undertake any
obligation or responsibility whatsoever.

 

8.10 Public Announcements

The Parties agree that no public announcements concerning the transactions
contemplated herein will be made by any Party, except as may be necessary, in
the opinion of counsel to the Party making such disclosure, to comply with the
requirements of any Applicable Law, including applicable securities laws and
subject to Section 10.1. If any such public statement or release is so required
concerning the transactions contemplated herein, the Party making such
disclosure shall consult with the other Party prior to making such statement or
release, and the Parties shall use reasonable efforts, acting in good faith, to
agree upon a text for such statement or release which is satisfactory to all
Parties.

 

- 20 -



--------------------------------------------------------------------------------

8.11 Severability

If any covenant, obligation or provision of this Agreement or the application
thereof to any Person or circumstance shall, to any extent, be invalid or
unenforceable, the remainder of this Agreement or the application of such
covenant, obligation or agreement to Persons or circumstances, other than those
as to which it is held invalid or unenforceable, shall not be affected thereby
and each covenant, obligation and provision of this Agreement shall be
separately valid and enforceable to the fullest extent permitted by law.

 

8.12 Counterparts

This Agreement may be executed in any number of counterparts and each such
executed counterpart shall be deemed to be an original. All executed
counterparts when taken together shall constitute one and the same agreement.

 

8.13 Facsimile Execution

To evidence the fact that it has executed this Agreement, a Party may send a
copy of its executed counterpart to the other Party by facsimile Transmission
and that Party shall be deemed to have delivered this Agreement on the date it
sent such facsimile Transmission. In such event, such Party shall forthwith
deliver to the other Party the counterpart of this Agreement executed by such
Party.

[The next page is the signature page.]

 

- 21 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers.

 

EPOCH BIOSCIENCES, INC. by   /S/ DAVID LUDVIGSON   Name:   David Ludvigson  
Title:   President and CEO DRUG ROYALTY LP1, by its General Partner DRC
MANAGEMENT LLC1 by   /S/ BEHZAD KHOSROWSHAHI   Name:   Behzad Khosrowshahi  
Title:   Manager NANOGEN, INC. by   /S/ DAVID LUDVIGSON   Name:   David
Ludvigson   Title:   President and CEO

Signature page for Supplemental

Royalty Interest Assignment Agreement



--------------------------------------------------------------------------------

EXHIBIT A

LICENSE AGREEMENT AND QUENCHER AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT B

PATENTS AND PATENT APPLICATIONS



--------------------------------------------------------------------------------

SCHEDULE 6.2(c)

FORM OF SECURITY AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 6.2(g)

FORM OF AMENDMENT TO LOCK BOX AGREEMENT